Citation Nr: 1303402	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  06-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a left femur fracture.

2. Entitlement to service connection for a neck disability, to include as secondary to service-connected residuals of a left femur fracture.

3.  Entitlement to service connection for a bilateral hand disability, to include as secondary to residuals of a left femur fracture, a back and/or neck disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1949 to September 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2007, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In July 2009, the case was remanded for additional development and to satisfy notice requirements.  The Veterans Law Judge who issued the July 2009 decision/remand is no longer with the Board, and the case has been reassigned to the undersigned.  In December 2010, April 2011, and December 2011, these issues were remanded for additional development.  

As a preliminary matter, the Board finds it necessary to clarify the issues remaining on appeal.  In April and September 2011 written argument, the Veteran's representative identifies the matters on appeal as service connection for a bilateral hand condition, a right knee condition, and a right leg condition.  In both the April 2011 and September 2011 Board remands, it was noted that the appeals seeking  service connection for a right knee disability and a right leg disability were denied by a December 2010 Board decision, and were no longer on appeal.  In the December 2012 written argument, the Veteran's representative again identifies the matters on appeal as service connection for a bilateral hand condition, a right knee condition, and a right leg condition.  The Board reiterates that the only matters currently in appellate status are those stated on the preceding page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 2010, the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to properly adjudicate his claim of service connection for a back disability; more than one year has lapsed since that request; he has not responded.

2.  In December 2010, the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to properly adjudicate his claim of service connection for a neck disability; more than one year has lapsed since that request; he has not responded.

3.  A neck disability is not service connected; a bilateral hand disability, to include carpal tunnel syndrome and cervical radiculopathy, was not manifested in service, is not shown to be related to the Veteran's service, and is not shown to have been caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for a neck disability, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2012).

2.  By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for a neck disability, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2012).

3.  The claim of service connection for a bilateral hand disability, to include carpal tunnel syndrome and cervical radiculopathy as secondary to a cervical spine disability is legally insufficient; service connection for a bilateral hand disability, including as secondary to service-connected residuals of a left femur fracture, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012), 3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In September 2004, the Veteran submitted a claim of service connection for a back disability, claimed specifically as secondary to service-connected residuals of a left femur fracture.  In November 2004, the Veteran was advised of the evidence necessary to substantiate a claim for secondary service connection (including discussion regarding when a service-connected disability aggravates a non-service-connected disability); the evidence VA was responsible for obtaining; and the evidence he was responsible for providing.  His claims of service connection for a neck disability and a bilateral hand disability were received in March 2005 and May 2005.  In August 2005, the Veteran was advised of the evidence necessary to substantiate a claim for direct service connection.  In a January 2006 letter and in the March 2006 statement of the case, VA informed the Veteran of how disability ratings and effective dates are assigned.  In a December 2009 letter, VA provided the Veteran with the evidence necessary to substantiate claims for direct and secondary service connection and the disability rating and effective date criteria.  The claims have all been readjudicated since the 2006 and 2009 letters.  Consequently, the Veteran is not prejudiced by any technical notice deficiency, including in timing, that may have occurred earlier in the process, nor is it so alleged.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's service treatment records (STRs) and VA and private postservice treatment records are associated with the claims file.  VA attempted to obtain the Veteran's Social Security Administration records but was informed that such records had been destroyed.  As will be explained below, further pertinent (and perhaps critical) evidence remains outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of records).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  In December 2010, VA asked the Veteran to provide the information and releases.  He has not responded, and further development cannot proceed without his cooperation.

The Veteran was provided VA examinations in connection with all three claims in October 2007 and in April 2010.  In the October 2007 VA examination report, the examiner indicated he had reviewed the claims file.  He reported a medical history as to all three disabilities and provided clinical findings of the physical examination.  The examiner entered diagnoses and the likely etiology of the disabilities, which included a rationale for the opinions.  The April 2010 examination was completed because the Veteran's representative had alleged in a May 2009 informal hearing presentation that the October 2007 examiner failed to address the issue of whether any of these disabilities was aggravated by the service-connected residuals of a left femur fracture.  In the April 2010 VA examination report, the examiner indicated he had reviewed the claims file.  The examiner provided a medical history and clinical findings for all three disabilities and then provided medical opinions as to whether any of the disabilities were incurred in service or caused by, to include aggravated by, the service-connected residuals of a left femur fracture.  While the October 2007 VA examination failed to address the aggravation issue, the April 2010 examination cured that defect.  

A hearing before a Decision Review Officer (DRO) was held in May 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At that hearing, the DRO explained the issue.  See transcript, page 1.  The Veteran was assisted at the hearing by his representative, and the representative elicited testimony from the Veteran regarding his allegation that he had developed the disabilities secondary to his service-connected residuals of a left femur fracture.  While the DRO did not suggest the submission of evidence that may have been overlooked, the Board finds there was no prejudice, as the Veteran has shown actual knowledge of the evidence that is lacking to substantiate his claims.  For example, at the hearing, the Veteran's representative alleged that the October 2007 examiner failed to address whether any of the disabilities was aggravated by the service-connected disability.  

In July 2009, December 2010, and April 2011 remands, the Board informed the Veteran of the provisions of § 3.158(a) and that his claims would be decided under this regulation if he failed to respond.  

Finally, in December 2012 written argument, the Veteran's representative asserts that the claims should be remanded.  He states that the December 2011 VCAA notice was sent to an address in Seagoville, Texas, and that a notation was placed on the bottom of this notice stating, "No response as of 1/9/12."  The representative stated that the next document in the claims file is the October 2012 supplemental statement of the case, which showed the Veteran's address was in Rowlett, Texas.  The representative wrote, "There is no documentation in the claims file concerning when the Veteran moved and changed his address.  Therefore, there is no indication as to whether the Veteran actually received the VCAA notice as he may have moved before it was sent."  

Regarding these allegations, the Board notes that the December 2011 letter sent to the Veteran in Seagoville, Texas, was not returned as undeliverable, and thus the Veteran is presumed to have received the letter.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued).  Furthermore, there is evidence in the claims file that the Veteran moved between May and June 2012 (not prior to December 2011, as alleged).  A VA Form 21-2680 (found in Virtual VA) dated May 20, 2012 lists the Veteran's address as in Seagoville, Texas.  In a VA Form 21-526 signed by the Veteran on June 25, 2012 the address listed is in Rowlett, Texas (and is the address used to issue the October 2012 supplemental statement of the case, i.e., the new and current address).  Thus, the record suggests the Veteran moved in May/June 2012 (and still living at the address in Seagoville, Texas, when the December 2011 letter was issued).  

Given the circumstances, VA's duty to assist is met; no further assistance is required.

B. Legal Criteria, Factual Background, and Analysis - Neck and Back Claims

Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a). 

In May 2009 written argument, the Veteran's representative requested that the claims of service connection for neck and back disabilities be remanded to secure records of neck and back surgeries at Baylor University Medical Center in the 1960s and 1970s.  In a July 2009 remand, the Board requested that these records be obtained.  In a December 2009 letter, the RO asked the Veteran to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for treatment records at Baylor University Medical Center.  He did not respond.

In October 2010 written argument, the Veteran' representative alleged that the Board did not seek the Baylor University records in the indented remand instructions (but noted that the Board discussed them in the body of the remand).  [Such statement is inaccurate, as the Board specifically addressed the records, including the time period involved, in the indented remand instructions.  See remand, page 15.]  Regardless, the Board remanded the claims again to secure obtain the Baylor University Medical Center records from the 1960s and 1970s.  

In a December 23, 2010, letter, the Appeals Management Center (AMC) asked the Veteran to complete a VA Form 21-4142 for "records related to the back and neck surgeries that you had performed at Baylor University Medical Center in the 1960s and 1970s.  Please be advised that ultimately it is your responsibility to ensure that these records are received."  It was noted that the Veteran may want to submit the records himself.  In February 2011, it was noted that he had not responded; that same month, the claim was readjudicated in a supplemental statement of the case.  

In the April 2011 remand, the Board noted that the Veteran had not provided VA authorization to obtain the records from Baylor University and that he had one year from the date of the December 2010 letter to submit additional evidence or information in support of his claim, including releases for the earlier treatment records identified.  The Board remanded the claim to allow the Veteran the full one-year period following the December 2010 letter to submit the additional information or evidence, which included release forms.  In a May 2011 letter, the AMC reiterated what the Board wrote about the remainder of the one-year period from the December 2010 notice.  

In May 2011, the Veteran submitted a VA Form 21-4142 for North Texas Veterans Hospital and noted he had received treatment over the last year at that facility.  In a July 2011 supplemental statement of the case, the AMC continued the denial of his claims for service connection and provided the Veteran with the provisions of 38 C.F.R. § 3.158.  

In December 2011, the Board remanded the claim again to allow the Veteran the full one-year period from December 23, 2010 to submit the release forms sought.  In a December 2011 letter to the Veteran the AMC wrote:

Please understand that you have the remainder of one year from the date of the December 2010 notice letter to submit additional information or evidence, including releases for record from all identified providers, in support of your claim.  Please be advised additionally that for VA to consider treatment records from your multiple back/neck surgeries at Baylor in the 1960s and 1970s, your cooperation is paramount, as without it, there is no way for VA to request/obtain such treatment records, and that if you do not timely provide releases for the records sought, your appeal will be processed under 38 C.F.R. § 3.158(a).

(Italics in original.)

The Veteran did not respond.  More than two years have passed since the December 2010 request.  As is noted above, the Veteran's only response has been with a May 2011 authorization to secure records for a VA facility, and not Baylor University Medical Center(which suggests that the Veteran is capable of responding, but declines to do so). 

The critical facts at this stage are clear.  The Veteran has not provided the release necessary for VA to secure critical evidence (identified and asked to be sought by his representative) pertaining to his claims seeking service connection for neck and back disabilities.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned the claims for entitlement to service connection for neck and back disabilities, to include as secondary to service-connected residuals of a left femur fracture.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As these claims for service connection are abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

C. Bilateral Hand Disability

The Veteran's claim of service connection for a bilateral hand disability is premised on such disability being secondary to a neck disability or secondary to residuals of a left femur fracture.  While the Veteran has not alleged that the bilateral hand disability is related to service, the RO had considered the Veteran's claim on both direct and secondary service connection bases, and the Board will do likewise.

The Veteran's service treatment records are silent for any hand complaints.  On September 1952 service separation examination clinical evaluation of the upper extremities was normal.  

On May 1977 VA examination the Veteran complained of numbness in his right upper extremity and pain and swelling in his elbows and wrists; there was no discussion of his hands.  As to the numbness, the Veteran reported he had been told he had a herniated disk in the cervical spine.

A September 1993 private medical record from South Arlington Medical Center shows that the Veteran was asked to check any of the following symptoms with which he had had problems in the past or at that time.  When asked about, "Moving arms or hands," the Veteran did not check that as problems he experienced in the past or had now.  When physically examined at that time, the examiner checked no to all the musculoskeletal questions, which included contractures, fractures, arthritis, pain, muscle stiffness, joint stiffness, paralysis, prosthesis, and weakness.

A May 2004 VA treatment record shows that the Veteran reported having worsening arthritis pain in various areas, including his hands.  There were no clinical findings pertaining to the hands.  The examiner noted the Veteran had degenerative joint disease, gout, and osteoporosis.  

At the May 2007 DRO hearing, the Veteran was asked if he had been treated for his hands in service, and responded: " no".  He testified he believed that he had arthritis in various anatomical areas because of the arthritis coming up from his service-connected residuals of a left femur fracture.  

In an October 2007 VA examination report, the examiner noted the Veteran had complained of some arm and hand pain and numbness for the last four or five years.  The Veteran reported he had carpal tunnel syndrome and pain in the small joints of the hands, which the examiner noted was in the interphalangeal joints.  The examiner attributed the Veteran's hand symptoms to carpal tunnel syndrome and stated that it was unrelated to the left leg.  He noted there was nothing in orthopedic literature to indicate arthritis of one joint leads to arthritis in another joint.  

In an April 2008 VA treatment record, the examiner wrote that he had spoken to the Veteran about his bilateral hand disability, and that the Veteran reported the pain had begun approximately two years ago.  Other 2008 VA treatment records show continued complaint of bilateral hand pain.  A September 2009 chiropractor consultation report shows that the Veteran reported having neck pain that radiated down into his arms and hands since 1999.  

On April 2010 VA examination the Veteran reported having a burning-type pain into both of his hands, which particularly occurred at night.  He reported not generally getting daytime pain other than the radiating pain from the left side of the neck.  He reported that these symptoms began approximately 10 years prior.  He stated that when he was first treated for his hands, he was thought to have carpal tunnel syndrome, but that now it was believed the pain was coming from his neck.  The Veteran reported that he had noticed a change in his dexterity and that his handwriting is sloppy and difficult to read.  He stated he was able to dress himself, but that he has difficulty buttoning shirts and sometimes needed assistance.  Following examination, the diagnosis was bilateral hand radicular symptoms secondary to cervical spinal stenosis (on MRI).  The examiner also noted that  the Veteran had components of neuropathy related to diabetes mellitus.  The examiner concluded that the bilateral hand disability was not related to military service.  He concluded that it was at least as likely as not that the Veteran's hand complaints were secondary to cervical spine and not lumbar spine pathology.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

As is noted above, the Veteran has not claimed that he developed a bilateral hand disability during service or soon thereafter.  In fact, he has admitted that such symptoms did not appear until, at the earliest, 1999, which is approximately 47 years following service discharge.  When he complained of problems of his arms swelling in 1977, the complaints were limited to the elbows and wrists (not including the hands).  This is evidence against a finding that a bilateral hand disability had its onset in service or in close proximity to his service discharge.  Additionally, there is competent evidence by a medical professional that the bilateral hand disability was not incurred in service.  As stated above, the Veteran himself has not alleged that such symptoms began in service or even in close proximity to service.  Thus, there is no competent evidence of a direct nexus between a bilateral hand disability and the Veteran's service.  

The Veteran alleges that a bilateral hand disability is either secondary to his service-connected residuals of a left femur fracture or is secondary to a neck disability (for which he sought service connection, but abandoned an appeal in the matter).  .

Secondary service connection is warranted where a disability is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Inasmuch as the appeal seeking service connection for a neck disability is being dismissed, and such disability is not service-connected, a threshold legal requirement for substantiating this secondary service connection theory of entitlement is not met, i.e., it is not shown that the primary disability (a neck disorder) which is alleged to have caused or aggravated the disability for which secondary service connection is sought (a bilateral hand disability) is service-connected.  

Regarding the Veteran's claim that a bilateral hand disability is secondary to the residuals of a left femur fracture, on April 2010 VA examination report, the examiner opined that there was no evidence in the record that the Veteran's service-connected left femur fracture or related residuals had caused or aggravated a bilateral hand disability .  The examiner noted that an MRI of the cervical spine showed spinal stenosis, which was the likely cause of the Veteran's bilateral hand numbness complaints.  This is highly probative evidence in the matter, as the examiner expressed familiarity with the record, and explained the rationale for the opinion, identifying the more likely nonservice-connected etiological factor for the disability claimed.  

The Veteran's allegation at the May 2007 DRO hearing that his service-connected left femur disability caused his bilateral hand disability has no probative value.  Whether or not disability in one anatomical area causes or aggravates a disability in another anatomical area is a medical question, beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran does not provide any rationale for his allegation, and does not cite to any supporting medical opinion or medical literature.  

Accordingly, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied.  


ORDER

The appeal seeking service connection for a back disability is dismissed.

The appeal seeking service connection for a neck disability is dismissed.

Service connection for a bilateral hand disability, to include as secondary to residuals of a left femur fracture or to a back and or neck disability, is denied.


________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


